3. Human rights in Vietnam
The next item is the debate on the six draft resolutions on human rights in Vietnam.
author. - Mr President, Vietnam, a word synonymous with catastrophe, is a country that, as we all know, has had an extremely traumatic past, with long and treacherous fighting against colonialism, with a devastating civil conflict and with a calamitous war against the American forces having resulted in unprecedented suffering for the Vietnamese people. Then came the totalitarian Communist regime which, it has to be said, has made at least some proper efforts towards healing the wounds of the past and getting the country on its feet again. Consequently, the Socialist Republic of Vietnam was rewarded by the international community in various ways, including being allowed it to join the World Trade Organisation, but, unfortunately, there is still a long way to go to achieving an acceptable level of democracy for the Vietnamese people.
We are particularly concerned about new waves of persecution of dissidents and the suppression of the fundamental right of free speech. We are also very concerned about the lapses in reforms relating to freedom of religion and the various set-backs in achieving judicial reform, which should be fair and democratic and which should lead to the abolition of all forms of imprisonment without proper judicial safeguards.
Hoping that the human rights dialogue between the EU and Vietnam will, albeit the recent setbacks, lead to tangible improvements for the Vietnamese people, we call upon the authorities in Vietnam to take serious note of our concerns relating to the issue of violation of human rights in their country. At the same time, we call upon the Commission and Council to reassess the policy of cooperation with Vietnam, bearing in mind that this cooperation should be subject to respect for democratic principles and fundamental rights and reforms. Let this motion for a resolution not be seen as a threat, but more as a caution to the Vietnamese Government.
author. - (FI) Mr President, Commissioner, I was chairman of the Vietnam Friendship Society in my country in the 1980s. I see that there has been rapid economic development in the country, in the last 10 years especially. The new generations speak of it: those who have no personal experience of US aggression in Vietnam.
As an old friend of Vietnam, I, along with the other groups in the European Parliament, want to focus attention on the need to respect human rights and freedom of organisation, expression and religion in the spirit of the UN declarations and conventions.
Our group's resolution calls for the release of Buddhist leaders Thich Huyen Quang and Thich Quang Don from what we consider to be groundless imprisonment. We think that Vietnam should liberalise its policy on minorities. The EU should also work to promote cooperation with Vietnam.
Although oil has been discovered in Vietnam, it is not a western oil and gas reserve, and so political rights and human rights may be brought to the fore, unlike, for example, when working with Azerbaijan and Kazakhstan.
author. - (FI) Mr President, the situation in Vietnam warrants the attention of the international community. The EU needs to send a clear message: discrimination against religious communities, such as the United Buddhist Church of Vietnam, its Protestant congregation and dissident groups, must cease. Members of these communities, who practise their faith peacefully, have suffered detention and home arrest.
That was an extract from a speech I made four years ago in this House on human rights in Vietnam. It is sad to realise I can make the same speech now, as the situation with regard to freedom of religion has not improved. This may beg the question of the importance of these discussions, but there is no alternative. We have to continue to put the pressure on and do all we can to attract international attention.
Moreover, there is some hope, because there have been small constitutional reforms in Vietnam, at least at the level of legislation. We have to give credit for these things, and I hope that in four years' time we can say something more about it.
author. - (FR) Mr President, Commissioner, ladies and gentlemen, before getting to the heart of the matter and talking about the resolution on Vietnam with which we are dealing today, I should like to make a point that I feel is important. I am wondering how the urgent matters with which we deal here, in Parliament, are chosen. Indeed, although I am not calling into question the urgency of the various problems posed in the countries about which we are speaking, it does seem to me that some countries are completely forgotten about when compared with others about which we have the chance to speak several times in one parliamentary term. I shall take just one example - Colombia, with its many trade unionists who have been assassinated and its hostages who are living in increasingly difficult circumstances. According to my research, although Colombia has been the subject of specific resolutions, not once since 2002 has it been an urgent matter; I find this extraordinary.
However, I have taken the floor today to speak about the situation in Vietnam. Although it seems that 2006 was a year of political openness, one that made flexibility possible, it appears that freedom of worship is among the problems being reported to us by the NGOs. It is important that Vietnam accommodates all the religions practised on its territory and permits its entire population to choose its form of worship. Freedom of thought and freedom of speech must not under any circumstances be flouted, and the people of Vietnam, whoever they may be, must be able to express themselves by any means at their disposal, including wide circulation methods such as the Internet.
Despite the situation, I should also like to point out - perhaps going against what my fellow Member, Mrs Korhola, just said - that efforts have, all the same, been made in Vietnam. This country has already made certain efforts, of which we have taken note, not least when we went there in 2006 with the ASEAN delegation. It is important that we continue to support this country so that the rights of all its citizens may be respected in full. Let us hope that this resolution helps to achieve this.
author. - (PL) Mr President, this is another debate on religious persecution and human rights abuses in countries such as Vietnam, Cambodia or Laos. Vietnam plays a particularly important role in this region. It enjoys dynamic growth and is overcoming the social and economic abyss that followed the communist period. Unfortunately, increasing wealth does not go hand in hand with respect for human rights, freedom of speech and expression or religious freedoms.
Hitherto, in our speeches in the European Parliament, we have all - including myself - focused on the persecution of Buddhists, as this is the largest religious community in Vietnam. Now, however, we are hearing that Catholics, such as the Catholic priest Nguyen Van Ly, are being persecuted. Although I already spoke about this matter in Parliament a year and a half ago, as did Mrs Korhola some eighteen months later, I sadly find myself having to utter virtually the same words.
We should expect countries who are members of Asian international organisations, such as ASEAN or ASEM, but also the UN and the High Commissioner for Human Rights to decisively appeal to the government of the Socialist Republic of Vietnam to respect human rights and religious freedoms in that country. Once, when Vietnam was communist and poor, it infringed human rights and suppressed freedom of religion. Now it is doing the same, albeit perhaps on a smaller scale, although it is richer and is supposedly moving away from communist ideology. We cannot remain silent!
of behalf of the PPE-DE Group. - (PL) Mr President, in March of this year, fifteen Vietnamese dissidents were sentenced to long terms in prison and house arrest. This event, which has passed without comment in the global media, confirms the poor human rights situation in this country.
Basic civil rights, such as freedom of religion, the press and association, are infringed in Vietnam. The right to a fair and proper trial is not respected. Dissidents are placed in psychiatric units in the same way as they used to be in the former Soviet Union. Ethnic minorities are persecuted, priests are oppressed, as are representatives of various faiths.
The European Union cannot, and must not, tolerate these infringements any longer. More importantly, we are Vietnam's most important trading partner. Vietnam benefits from the European Union's preferential tariff system. We have the resources to make the government of the Socialist Republic of Vietnam more likely to guarantee the basic civil rights of its citizens. It is our duty to do so.
on behalf of the PSE Group. - (PL) Mr President, after Vietnam's temporary suspension in 2006 of its policy of repression and restriction of political and civil rights, we are once again witnessing a wave of arrests involving citizens who are considered 'inconvenient' by the authorities.
The USA recently recognised Vietnam as a partner for stable, normal trade relations. It has also joined the World Trade Organisation. Although the country has opened up economically, it has not relinquished its monopoly on power in favour of a democratic system.
We have to put an end to all forms of repression affecting the members of the United Buddhist Church of Vietnam and its existence needs to be officially recognised. We should call for the release of Vietnamese political prisoners who have been imprisoned because they have legally and peacefully exercised their freedom of opinion, press and religion. The Vietnamese authorities have to comply with the recommendations of the UN Human Rights Council concerning the development of a legal system in the country and respect for basic rights.
In view of the fact that the European Union is Vietnam's biggest trading partner, and the aid we offer to this country will amount to 304 million euros between 2007 and 2013, we should consider revising the cooperation treaty which we have already signed, as only economic sanctions can force Vietnam to implement political and institutional reforms which will lead to democracy and a state based on the rule of law.
on behalf of the IND/DEM Group. - (PL) Mr President, today's debate concerns Vietnam, one of the last remaining Communist countries, where human rights abuses have been taking place for years. In Vietnam, defenders of human rights and democracy are imprisoned, religious leaders are accused of alleged espionage and propaganda against the socialist republic or are viewed as a threat to national security.
Following a period of reduced repression, which was linked to Vietnam's application for WTO membership, opposition parties have been banned, as have independent media and trade unions. Vietnam enforces preventive censorship, and all media are under party control. Many people who are viewed as political dissidents are placed under house arrest and surveillance. Children and young people are brutally and ruthlessly indoctrinated.
Unfortunately, the efforts of international organisations and human rights defenders, as well as the resolutions that have been drawn up, have not led to any change in the situation. We support the resolution and appeal to the Vietnamese authorities to respect human rights, release prisoners and carry out reforms. However, it seems that more radical action will be necessary.
Commission. Mr President, the Commission shares the European Parliament's concern about the violation of human rights in Vietnam. This affects, in particular, the exercise of freedom of expression, of association and of religion. However, we must view this in its full context. Vietnam has made considerable progress in terms of economic and social rights. Over the past decade, it has succeeded in lifting a significant part of its population out of absolute poverty and set the country firmly on a course of economic growth, whilst limiting the emergence of socioeconomic disparities within the population.
This has been accompanied by some improvements in recent years in the situation as regards civil and political rights. For instance, new legislation relating to religious freedom, which has been adopted in the last three years, has softened some, but not all, of the tools used by the state to control religious organisations and thus allows non-organised groups to seek official recognition.
This has already had a positive impact on the ground. Among other things, some Protestant denominations, such as Baptists and Mennonites, which had not been recognised in the past, have been able to register grassroots-level congregations.
That said, the implementation of the new legislation remains uneven, and progress in the Northern Uplands in particular has been markedly slower than in parts of the Central Highlands and in lowland areas. Moreover, some denominations seen as dissident by the regime, such as the Unified Buddhist Church of Vietnam, and some Hoa Hao and Cao Dai groups, remain illegal and face continued harassment.
The climate has also improved for political dissidents in the past two years. A considerable number of high-profile activists were released in 2005 and 2006. Last year also saw the emergence of some new parties and other groupings of activists within the country, which was unprecedented both in terms of the number of groups and of that of their adherents. The official reaction to this development was, initially, relatively low-key. However, this changed in early 2007, and in particular since mid-February. Harassment of dissidents seems to have intensified, and scores of activists were arrested. A number of them have since been tried and sentenced to lengthy jail terms. This includes some well-known persons such as Father Nguyen Van Ly, and lawyers Nguyen Van Dai and Le Thi Cong Nhan. We do not know whether this is a temporary reflex or something more deep-seated, but it is of grave concern to the Commission.
The EU's relations with Vietnam have developed dynamically in recent years, and the Commission has taken every opportunity to press for continued improvement in the human rights situation, especially as regards prisoners of concern. The Commission and EU Member States' representatives in Hanoi have in particular followed the recent arrests and trials of activists with particular attention. EU diplomats were present at some of the trials as observers, and the EU reacted strongly to their sentencing. In its declaration of 15 May, it reiterated its plea to the Government of Vietnam to release all non-violent political activists exercising their rights to freedom of expression and association. The EU missions in Hanoi have also requested that the Vietnamese Government allow them to visit dissidents in prison, in order to ascertain the conditions of their detention.
The recent trials were also raised forcefully by Commissioner Ferrero-Waldner in her bilateral meeting with Vietnamese Deputy Prime Minister Khiem on 28 May 2007, on the margins of the ASEM ministerial meeting in Hamburg. Apart from high-level political contacts, the EU and Vietnam have agreed on mechanisms to conduct a dialogue and exchange of views on human rights issues. A key instrument in this regard is the regular human rights dialogue between the EU missions in Hanoi and the Government of Vietnam. The Sub-Group on Cooperation in the Areas of Institution Building, Administrative Reform, Governance and Human Rights provides another opportunity for the Commission to raise these issues.
On all possible occasions, we have expressed our view that the arrest of non-violent political activists is incompatible with Vietnam's obligations under the international human rights instruments to which it has acceded. Please rest assured that the Commission will continue to use all instruments at its disposal to press the case in question, as well as, more generally, to encourage and support progress on human rights and religious freedom in Vietnam. We also rely very much on the European Parliament to continue to press for the improvement of human rights in Vietnam.
The debate is closed.
The vote will take place at the end of the debate.
Mr President, on a point of order, over the last three years of attending these afternoon debates on breaches of human rights, the Commission has always been represented, most usually with a Commissioner, although it is a difficult time. We are very grateful for that. At the same time, I would like it to be noted that, on the Council side, I have never seen a representative. I wonder whether it is because the Council is not invited, or is it because it does not think it is important to be here? Perhaps you could find out and let us know.
(Applause)
I promise that I will clarify this matter.
(DE) Mr President, I only wish to point out that the honourable Member is correct but that, during the German Presidency of the Council, the Federal Government Commissioner for Human Rights, Günter Nooke, was here twice on Thursday afternoons. That is a precedent which future Presidents of the Council should follow.
(Applause)
I would like to inform you that I have received a proposal from the ALDE Group to appoint Bill Newton Dunn to the Committee on Budgetary Control.
There seems to be no opposition to this proposal. The proposal is approved.